MEMORANDUM OPINION



No. 04-08-00415-CR



Linda
Faye GRIFFIN,
Appellant



v.



The
STATE of Texas,
Appellee



From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-7490
Honorable Teresa Herr, Judge Presiding



PER CURIAM



Sitting:            Alma
L. López, Chief Justice
Catherine
Stone, Justice
Karen Angelini, Justice
Delivered and Filed: July 9, 2008

DISMISSED
The
trial court's certification in this appeal states that the case is a
"plea-bargain case, and the defendant has NO right of appeal." Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal
must be dismissed if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules." Tex. R. App. P. 25.2(d). 
Appellant's counsel has filed
written notice with this court that counsel has reviewed the record and
"can find no right of appeal for Appellant." We construe this notice
as an indication that appellant will not seek to file an amended trial court
certification showing that he has the right of appeal. See Tex. R.
App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177
(Tex. App.--San Antonio 2003, no pet.). In light of the record presented, we
agree with appellant's counsel that Rule 25.2(d) requires this court to dismiss
this appeal. Accordingly, this appeal is dismissed.



PER CURIAM



DO NOT PUBLISH